Cite as 2014 Ark. 86

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-1143

                                                  Opinion Delivered   February 20, 2014

                                                  PRO SE MOTION FOR BELATED
ROBERT LEE WILLIFORD                              APPEAL [FAULKNER COUNTY
                   PETITIONER                     CIRCUIT COURT, No. 23CR-87-70,
                                                  No. 23CR-87-71]
v.
                                                  HONORABLE CHARLES E.
STATE OF ARKANSAS                                 CLAWSON, JR., JUDGE
                            RESPONDENT
                                                  MOTION DISMISSED.


                                       PER CURIAM

       In 1987, a single judgment was entered in the Faulkner County Circuit Court

reflecting that petitioner Robert Lee Williford had entered a plea of guilty to two counts of

burglary and two counts of theft of property in cases No. 23CR-87-70 and No. 23CR-87-

71. Petitioner was placed on ten years’ probation.

       Approximately twenty-three years later in 2010, petitioner filed in the trial court a pro

se petition and amended petition for writ of error coram nobis in the two cases. On August

29, 2012, the trial court denied the relief sought. On June 6, 2013, petitioner filed a motion

for reconsideration, which was denied on June 14, 2013. Petitioner filed a notice of appeal from

the June 14, 2013 order. The filing of the motion for reconsideration, however, did not extend

the time to file a notice of appeal from the original order entered August 29, 2012. See McJames

v. State, 2010 Ark. 71. When petitioner tendered the record on appeal to this court, our clerk

declined to lodge it, and petitioner now seeks leave to proceed with a belated appeal.
                                       Cite as 2014 Ark. 86

       We need not consider the merits of the motion for belated appeal because it is clear from

the face of the record that the petition filed in 2010 was moot. An appeal from an order that

denied a petition for postconviction relief, including a petition for writ of error coram nobis, will

not be permitted to go forward where it is clear that the appellant could not prevail. Edwards v.

State, 2013 Ark. 517 (per curiam); Demeyer v. State, 2013 Ark. 456 (per curiam); Morgan v. State,

2013 Ark. 341 (per curiam).

       Where the petitioner in a coram-nobis proceeding has served the sentence imposed in

the criminal judgment, the petition is moot. See Hayden v. State, 2013 Ark. 275 (A coram-nobis

proceeding was moot inasmuch as the petitioner had served the sentence being challenged.). As

stated, petitioner filed the petition in 2010, approximately twenty-three years after the probated

sentence had been imposed in 1987. Petitioner did not argue in the 2010 coram-nobis petition

that he was still serving the sentence that had been imposed in 1987.1 The writ provides a

petitioner relief from his or her criminal judgment of conviction, and, if granted, the petitioner

will be given a new trial, or, in the case of a revocation, a new revocation proceeding. See Smith

v. State, 2011 Ark. 306 (per curiam) (citing Penn v. State, 282 Ark. 571, 574, 670 S.W.2d 426, 428

(1984)) (A coram-nobis petition was moot where sentence imposed on revocation of probation

had been served.). As petitioner had served the sentence by the time he filed the petition, his

claim was moot, and a new trial or revocation proceeding, if applicable, would not be an

appropriate remedy, even if there were cause to grant the writ. Id.; Webb v. State, 2009 Ark. 497

       1
         In a response to the State’s response to the motion for belated appeal, petitioner asserted
that probation was revoked three years after it had been imposed in 1987. Even if the statement
is accurate, and probation was revoked in 1990 or 1991, there is nothing in the record to indicate
that the sentence was still being served approximately twenty years later in 2010.

                                                 2
                                       Cite as 2014 Ark. 86

(per curiam); see also Anderson v. State, 352 Ark. 36, 98 S.W.3d 403 (2003) (per curiam).

       Motion dismissed.

       Robert Lee Williford, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for appellee.




                                                  3